Citation Nr: 0214268	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative joint 
disease of the left knee.  

(As discussed hereinbelow, the reopened claim of service 
connection for degenerative joint disease of the left knee, 
as well as the issues of service connection for bilateral 
high frequency hearing loss and hypertension, will be the 
subject of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the RO.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claim of service connection for an degenerative 
joint disease of the left knee, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a)(2)).  

Similarly, the Board is undertaking additional development 
with respect to the claims of service connection for 
bilateral high frequency hearing loss and hypertension.  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing that issue.  

In April 2002, the veteran requested a haring before the 
Board.  A letter was sent to him in April 2002 erroneously 
indicating that his service medical records were in the 
claims folder.  In addition, clarification was sought as to 
whether the veteran still desired a hearing.  He was advised 
that, if the Board did not receive a response within 30 days, 
it would be assumed that he desired a hearing before a Member 
of the Board at the RO.  The veteran did not respond.  

Inasmuch as this decision is favorable to the veteran, the 
Board will proceed with this decision and development of the 
remaining issues.  After developing the issues, if indicated, 
the veteran will be provided with the opportunity to present 
testimony at that time.  



FINDINGS OF FACT

1.  In November 1989, the RO denied service connection for a 
left knee disorder.  The veteran did not enter an appeal from 
this decision following written notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the record since the November 1989 
rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for degenerative joint disease of 
the left knee.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to that limited issue is required at this 
time.  

In November 1989, the RO denied service connection for 
degenerative joint disease of the left knee.  The veteran was 
notified of the decision and his appellate rights; however, 
he did not appeal the decision.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In November 1989, the RO denied service connection for a left 
knee disorder.  The veteran was notified of the decision but 
did not file an appeal.  

At the time of the November 1989 rating decision, the 
evidence included VA and medical records referable to the 
veteran's service in the Reserve and statements from the 
veteran.  The service medical records from the veteran's 
period of active duty were not in the claims folder.  

The VA medical records dated from February 1988 to October 
1989 revealed complaints of left knee pain.  The veteran had 
stated that he felt something pull in his leg when running.  
X-ray studies were consistent with degenerative joint 
disease.  

On this evidentiary record, as noted hereinabove, the RO in 
November 1989 denied service connection for a left knee 
disability.

In connection with the application to reopen, the Board notes 
that evidence associated with the record includes VA medical 
records.  The Board finds particularly significant a June 
1991 report in which the veteran complained of left knee pain 
secondary to an old injury while in the military.  The 
diagnosis was that of an acute exacerbation of post-traumatic 
arthritis of the left knee. 

This evidence is certainly new, as it was not of record at 
the time of the prior rating decision.  

Furthermore, the evidence is material because it suggests a 
nexus between the veteran's current knee disability and an 
alleged incident in service.  This may be particularly 
significant in the absence of the veteran's service medical 
records.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for degenerative joint disease of the left knee.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for degenerative joint disease of 
the left knee, the appeal to this extent is allowed subject 
to further development.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

